DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 2014/0207535 A1) in view of Kisacanin et al. (US 2008/0126281 A1).
As to claim 13, Stefan discloses a vehicle traveling control system comprising: a vehicle configured to transmit a network connection request (para. 0073) when a driver state is a dangerous state (para. 0073); and a management server (para. 0079-0080) configured to connect the vehicle to a network and wirelessly control traveling of the vehicle when the network connection request is received from the vehicle; wherein the vehicle detects a driver image (para. 0070). Stefan does not explicitly disclose determines whether eyes are opened or closed from the driver image using at least two algorithms among a plurality of algorithms, including a first algorithm, a second algorithm and a third algorithm that are different from each other, when determining the driver state, wherein the first algorithm, the second algorithm and the third algorithm determine whether the eyes are opened or closed through learning of individual differences. However, Kisacanin teaches determines whether eyes are opened or closed from the driver image (Abstract) using at least two algorithms among a plurality of algorithms (Abstract), including a first algorithm, a second algorithm and a third algorithm that are different from each other, when determining the driver state, wherein the first algorithm, the second algorithm and the third algorithm determine whether the eyes are opened or closed through learning of individual differences (Fig. 2, Claim 1, the smallest classification error). Therefore, given the teaching of Kisacanin, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the system of Stefan, by employing the well-known or conventional features of using difference algorithms to determine the eyes are opened or closed, to determine whether the driver is impaired more accurately.
As to claim 14, Stefan discloses wherein the vehicle determines the dangerous state based on at least one or more of a driver image (para. 0070), a traveling state of the vehicle, or biometric information of a driver (para. 0070).
Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan and Kisacanin, as applied to claim 13 above, further in view of Lee et al. (KR 20150061668 A).
As to claim 15, Stefan does not explicitly disclose the vehicle transmits the at least one or more of the driver image, the traveling state of the vehicle, or the biometric information of the driver to the management server when the dangerous state is determined. However, Lee teaches the vehicle transmits the at least one or more of the driver image, the traveling state of the vehicle, or the biometric information of the driver to the management server when the dangerous state is determined (para. 0047). Therefore, given the teaching of Lee, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the system of Stefan, by employing the well-known or conventional features of transmitting driver image to the management server, to confirm the driver is impaired.
As to claim 16, Lee further teaches wherein the management server determines whether to perform wireless control on the traveling of the vehicle based on the at least one or more of the driver image, the traveling state of the vehicle, or the biometric information of the driver transmitted from the vehicle (para. 0081) and Stefan teaches perform wireless control on the traveling of the vehicle (para. 0085). 
As to claim 17, Stefan further discloses a vehicle traveling control method comprising: a driver state information collecting step of detecting at least one or more of a driver image, a traveling state of a vehicle, or biometric information of a driver (para. 0073); a first dangerous state determining step of determining a dangerous state based on the at least one or more of the driver image, the traveling state of the vehicle, or the biometric information of the driver which are detected (S5); a second dangerous state determining step of determining the dangerous state based on the detection result transmitted in the vehicle and driver state information transmitting step (S6); a driving assistance command transmitting step of transmitting a driving assistance command to the vehicle when the dangerous state is determined in the second dangerous state determining step (S7); and a driving assistance function auxiliary control step of controlling traveling of the vehicle according to wireless control of the management server when the driving assistance command is received (para. 0085). Lee teaches the use of management server to confirm the driver is in a second dangerous state.
As to claim 18, Stefan further teaches further comprising preventing acceleration and steering control of the vehicle by intervention of the driver when the dangerous state is determined in the first dangerous state determining step (para. 0085).
As to claim 19, flickering an emergency light of the vehicle, decelerating a speed, performing a lane change by traveling adjacent to a lane, and when the vehicle reaches an end lane of a driving road, stopping the vehicle is well known and done by most driver when the driver performs an emergency stop to the roadside.
As to claim 1, a driving assistance device configured to perform lane keeping control and speed control of a vehicle is well known.
As to claim 2, Stefan further teaches wherein the driving assistance device prevents steering and acceleration control of the vehicle by a driver in the dangerous state (para. 0085).
As to claim 3, Stefan further teaches wherein the driving assistance device transmits detection results of the plurality of sensor devices and a determination result of the driver state determining device to the management server when the management server is connected to a network (Claim 12).
As to claim 4, Stefan further teaches wherein the driving assistance device moves and stops (para. 0018) the vehicle through wireless control of the management server.
As to claim 5, Stefan further teaches wherein the plurality of sensor devices detect at least one or more of a driver image (para. 0070), a traveling state of the vehicle, or biometric information of the driver.
As to claim 6, Stefan further teaches wherein the driver state determining device determines the dangerous state based on the at least one or more of the driver image (para. 0070), the traveling state of the vehicle, or the biometric information of the driver.
As to claim 7, Stefan further teaches wherein the dangerous state is a state in which the driver drives the vehicle without looking ahead, and includes at least one or more of a drowsy driving, negligence driving, or an abnormal physical state of the driver (paa. 0076).
As to claim 8, Stefan further teaches wherein the driver state determining device detects a driver's face from the driver image and determines a driver's face direction and whether eyes are opened or closed (para. 0039).
As to claim 9, Stefan further teaches wherein the driver state determining device inputs a driver's face image detected from the driver image into a plurality of algorithms, and determines whether the eyes are opened or closed based on a determination result of at least half of the algorithms that have obtained the same result (para. 0039).
As to claim 10, Stefan further teaches wherein the biometric information of the driver includes at least one or more of a heart rate, a blood pressure, or a body temperature of the driver (para. 0039).
As to claim 11, Stefan further teaches wherein the driver state determining device determines the dangerous state when the at least one of the heart rate, the blood pressure, or the body temperature of the driver exceeds a normal range (para. 0039).
As to claim 12, Stefan further teaches wherein the driver state determining device determines the dangerous state when the at least one of the heart rate, the blood pressure, or the body temperature of the driver which exceeds the normal range is detected predetermined number of times (para. 0039).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661